DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 23, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-12 and 18-19 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Wierstra (U.S. Patent Application Publication No. US 2017/0230675 A1) (hereafter referred to as “Wierstra (‘675)”).  
	With regard to claim 1, Wierstra (‘675) describes at least one memory that stores a program and at least one processor that executes the program (refer for example to paragraphs [0064] and [0065]) to perform receiving compressed image data, obtaining image data after conversion by converting the compressed image data by using a neural network, wherein the neural network is generated by performing learning based on first image data and second image data obtained by lossy-compressing the first image data (see Figure 1, element 150 and refer for example to paragraphs [0041] through [0043]); and outputting the image data after conversion (see Figure 1, element 172 and refer for example to paragraph [0043]).
As to claim 2, Wierstra (‘675) describes wherein the at least one processor further performs obtaining compression format information about the compressed image data, wherein a neural network used for the conversion is selected from a plurality of neural networks, based on at least the compression format information (see Figure 1, element 150 and refer for example to paragraphs [0041] through [0043]).
In regard to claim 3, Wierstra (‘675) describes wherein the plurality of neural networks includes a neural network generated by performing learning based on the first image data and third image data obtained by lossy-compressing the first image data refer for example to paragraph [0026]), wherein the second image data and the third image data have different compression rates (see Figure 1, element 150 and refer for example to paragraphs [0026] and [0030]).
With regard to claim 4, Wierstra (‘675) describes wherein the at least one processor further performs obtaining quality information about the compressed image data, wherein a neural network used for the conversion is selected from a plurality of neural networks, based on at least the quality information (refer for example to paragraphs [0018] and [0043]).
As to claim 5, Wierstra (‘675) describes wherein the at least one processor further performs obtaining output source information about the compressed image data, wherein a neural network used for the conversion is selected from a plurality of neural networks, based on at least the output source information (see Figure 1, element 150 and refer for example to paragraphs [0041] through [0043]).
In regard to claim 8, Wierstra (‘675) describes wherein the at least one processor further performs causing a display to display a screen that makes it possible to specify a format of a compressed image subjected to conversion by using the neural network (refer for example to paragraphs [0041] through [0043] and paragraph [0066]).
With regard to claim 9, Wierstra (‘675) describes wherein the at least one processor further performs causing a display to display a screen on which a function using the image data after conversion is to be specified in advance (refer for example to paragraphs [0041] through [0043] and paragraph [0066]).
As to claim 10, Wierstra (‘675) describes wherein the at least one processor performs control to output a print based on the image data after conversion (refer for example to paragraphs [0041] through [0043] and paragraph [0066]).
In regard to claim 11, Wierstra (‘675)describes wherein the at least one processor performs control to send the image data after conversion, to an external device (refer for example to paragraphs [0041] through [0043] and paragraph [0066]).
As to claim 12, Wierstra (‘675) wherein the at least one processor causes a display to display a screen based on the image data after conversion (refer for example to paragraphs [0041] through [0043] and paragraph [0066]).
In regard to claim 18, Wierstra (‘675) describes obtaining image data after conversion by converting the compressed image data by using a neural network, wherein the neural network is generated by performing learning based on first image data and second image data obtained by lossy- compressing the first image data (see Figure 1, element 150 and refer for example to paragraphs [0041] through [0043]); and outputting the image data after conversion (see Figure 1, element 172 and refer for example to paragraph [0043]).
With regard to claim 19, Wierstra (‘675) describes a non-transitory computer readable storage medium storing a program for causing a processor to perform an image processing method (refer for example to paragraphs [0064] and [0065]), the method comprising receiving compressed image data, obtaining image data after conversion by converting the compressed image data by using a neural network, wherein the neural network is generated by performing learning based on first image data and second image data obtained by lossy-compressing the first image data (see Figure 1, element 150 and refer for example to paragraphs [0041] through [0043]); and outputting the image data after conversion (see Figure 1, element 172 and refer for example to paragraph [0043]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-17 are rejected under 35 U.S.C. §103(a) as being unpatentable over Wierstra (U.S. Patent Application Publication No. US 2017/0230675 A1) (hereafter referred to as “Wierstra (‘675)”) in view of Chen (U.S. Patent Application Publication No. US 2019/0188535 A1) (hereafter referred to as “Chen”).
	The arguments advanced in section above, as to the applicability of Wierstra (‘675), are incorporated herein.
As to claims 15-17, although Wierstra (‘675) does not expressly describe that the image data is generated based on PDL data, image data of JPEG format and image data of WebP format, such formats are well known and widely utilized in the prior art.
As to claim 15, Chen discloses a machine-learning based technique for fast image enhancement which describes wherein the image data is generated based on PDL data, image data of JPEG format and image data of WebP format (refer for example to paragraph [0044]).
Given the teachings of the two references and the same environment of operation, namely that of converting images using a neural network, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wierstra (‘675) system in the manner described by Chen according to known methods to yield predictable results and would have been motivated to do so with a reasonable expectation of success in order to provide for increased processing efficiency and higher accuracy as suggested by Chen (refer for example to paragraph [0005]), which fails to patentably distinguish over the prior art absent some novel and unexpected result.
With regard to claim 13, Chen describes wherein the first image data does not include block noise, and the second image data includes block noise refer for example to paragraph [0024]).
In regard to claim 14, Chen describes wherein the first image data does not include mosquito noise, and the second image data includes mosquito noise refer for example to paragraph [0024]).

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Farrell, Ferlitsch, Movshovitz-Attias, Wierstra (‘084) and Gueguen all disclose systems similar to applicant’s claimed invention.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:00am to 1:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
December 29, 2021